Hunt, Chief Justice.
James Braswell was convicted by a jury of malice murder and sentenced to life in prison.1 He appeals and we affirm.
1. After reviewing the evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crime for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Braswell’s remaining enumeration of error concerning the trial court’s failure to charge the jury on stalking is without merit.

Judgment affirmed.


All the Justices concur.


 The crime occurred on November 5, 1993. Braswell was found guilty of malice murder on May 11, 1994, and sentenced to life imprisonment. Braswell’s motion for new trial was filed May 12, 1994, amended June 30, 1994, and denied September 16, 1994. Braswell filed a notice of appeal on October 17, 1994. The appeal was docketed on October 31, 1994, and submitted for decision on briefs on December 29, 1994.